In a personal injury action, the defendant Ace Transit Corp. appeals from so much of an order of the Supreme Court, Nassau County (Vitale, J.), dated July 22, 1983, as directed it to interpose its answer within 30 days after service upon it of a copy of said order.
Order affirmed, insofar as appealed from, with costs.
Based upon the circumstances of this case, Special Term did not abuse its discretion in excusing plaintiff’s failure to enter a default judgment and by directing the appellant to belatedly answer the plaintiff’s complaint (CPLR 3215 [c]). Plaintiff demonstrated sufficient cause for his delay in entering a default judgment including numerous letters to the appellant, its insurance carrier and the New York State Insurance Department concerning this matter, and demonstrated a meritorious cause of action (cf. Herzbrun v Levine, 23 AD2d 744). Mollen, P. J., Bracken, Niehoff and Rubin, JJ., concur.